DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 40-44 and 67-73 are pending in the application.  Claims 1-39 and 45-66 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/272,788, which is a continuation of Application of U.S. Patent Application No. 15/538,015, filed June 20, 2017, which is a U.S. National Stage entry of PCT/US15/66741, filed 12/18/2015, and claims priority to U.S. Provisional Patent Application No. 62/096,077, filed December 23, 2014.
Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. PATENT NO. 10,202,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a condition responsive to an NR2B antagonist, wherein the NR2B antagonist has the characteristics recited in claim 1, is novel and unobvious over the prior art.  The closest prior art is found in WO 2016/049048 A1 (effective filing date 09/22/2014), which teaches treatment of anxiety and autism spectrum disorders with NR2B subunit-selective NMDA antagonists, including Compound (I): 
    PNG
    media_image1.png
    114
    277
    media_image1.png
    Greyscale
.  The reference does teach a crystalline form of the compound (see [0153]); however, the compound is crystallized in single crystal form in order to determine the absolute configuration of the compound.  There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art for the currently-claimed method of treating a condition responsive to this NR2B antagonist in crystalline form, and where the compound has the characteristics recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 40-44 and 67-73, reordered and renumbered 1-12 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625